Whitfield, C. J.,
delivered the opinion of the court.
This case is not free from difficulty, because of the clause in section 4527, Code 1906, that “existing trustees shall remain in office unless selected under the general law;” but, taking all the sections referred to together (sections 4000, 4007, of the code of 1892, and sections 3, 7, 4526, 4527, of the code of 1906), it seems to us that the most rational construction to put upon them all, in ascertaining the legislative intent, is that section 4526 and section 4527 of the code of 1906 are prospective in their operation. It does not seem to have been the legislative intent, in the use of the phrase referred to in section 4527, to give it the drastic effect of retroactively removing trustees who were competent to serve at the time of their appointment under the previous code.

It follows that the judgment is affirmed.